Case 1:21-cv-22955-MGC Document1 Entered on FLSD Docket 08/16/2021 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
Southern District of Florida

CYNTHIA CARTER,
Plaintiff,
VS.
KILOLO KIJAKAZI, COMMISSIONER’,
UNITED STATES SOCIAL
SECURITY ADMINISTRATION,

Defendant.
/

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, CYNTHIA CARTER (‘CARTER’), sues KILOLO KIJAKAZI
COMMISSIONER, UNITED STATES SOCIAL SECURITY ADMINISTRATION (“UNITED
STATES SSA’), pursuant to Title VII of the Civil Rights Act of 1964, 42 USC § 2000e et
seq., and Section 504 of the Rehabilitation Act of 1973 and states:

1. Plaintiff, CYNTHIA CARTER, is a resident of Miami-Dade County, Florida.
Plaintiff is an African-American/Black lesbian female suffering from a disability or otherwise
perceived as disabled. Plaintiff, CARTER, was employed by the Defendant from
September 30, 2015 until her termination on or about September 28, 2016 as a Senior
Case Technician.

2 Defendant carries on the business of the United States Social Security

Administration, an independent agency of the United States government that provides a

 

‘Acting

Teri Guttman Valdes LLC * 1501 Venera Avenue, Suite 300 ¢ Coral Gables, Florida 33146 ¢ Phone: (305) 740-9600 ¢ Fax: (305) 740-9202

 
Case 1:21-cv-22955-MGC Document1 Entered on FLSD Docket 08/16/2021 Page 2 of 10

social insurance program consisting of retirement, disability and survivor benefits, and, at
all times material hereto, was doing business in Miami-Dade County, Florida, and within
the jurisdiction of this Court.

3. Declaratory, injunctive, equitable relief, lost wages, salary, employment
benefits and other compensatory and punitive damages are sought pursuant to 42 U.S.C.
2000e-5. Costs and attorney's fees may also be awarded pursuant to 42 U.S.C. § 2000e-
5(k).

4. Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1331 and 2343(4)
and 42 USC § 2000e-5(f).

S: This claim arose in Miami-Dade County and thus venue is appropriate in this
Court.

6. Plaintiff, CYNTHIA CARTER, has fulfilled all conditions precedent to the
institution of this action. An internal complaint was filed with the Defendant. A Formal
Complaint was filed with the U.S. Equal Employment Opportunity Commission. On May
19, 2021, 2020 the United States Equal Employment Commission issued its Decision
dismissing the complaint and advising Plaintiff of her right to bring a civil suit. (A copy is
attached hereto as Exhibit A)

FACTS COMMON TO ALL COUNTS

i. Plaintiff was first employed with the Defendant on September 30, 2015 as a
Senior Case Technician, GS-0105-7, at Defendant's Office of Disability Adjudication and
Review in Miami, Florida.

8. Plaintiff is disabled and/or perceived as disabled due to a condition which
affects her dominant hand and limits or effects her ability to write and perform other manual

Be

Teri Guttman Valdes LLC * 1501 Venera Avenue, Suite 300 * Coral Gables, Florida 33146 © Phone: (305) 740-9600 © Fax: (305) 740-9202

 
Case 1:21-cv-22955-MGC Document1 Entered on FLSD Docket 08/16/2021 Page 3 of 10

tasks.

9. Plaintiff was subjected to harassment and disparate treatment from July 2016
to September 28, 2016 on the basis of her disability, sex, race and/or sexual orientation.

10. Plaintiff was subjected to sexual harassment in the form of inappropriate
sexual advances, touching and comments from July 2016 to September 28, 2016.

41. Plaintiff was terminated on or about September 28, 2016 without any valid
reason but purportedly under the pretext of failure to complete probation. Plaintiff was
subjected to discrimination on the basis of her disability, perceived disability, sex, race
and/or sexual orientation when she was terminated from her position as a Case Senior
Technician

42. Other non-African-American/Black, non-female employees, non-disabled,
non-lesbian employees were not harassed, not subjected to disparate treatment, not
sexually harassed, nor subjected to termination of their employment.

COUNT I -VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
Race Discrimination

43. Plaintiff readopts and realleges all of the allegations contained in paragraphs
1 through 12 above, as fully set forth herein.

14. Upon information and belief, persons not of Plaintiff's race were not treated
in the same manner of Plaintiff during the time period set forth above.

45. Plaintiff was subjected to disparate treatment because of her race in violation
of Title VII, whereas, she has suffered both irreparable injury and compensable damage
unless and until this Court grants relief.

46. Asadirect and proximate result of the foregoing, Plaintiff has suffered, is now

oe

Teri Guttman Valdes LLC * 1501 Venera Avenue, Suite 300 ¢ Coral Gables, Florida 33146 * Phone: (305) 740-9600 © Fax: (305) 740-9202

 
Case 1:21-cv-22955-MGC Document1 Entered on FLSD Docket 08/16/2021 Page 4 of 10

suffering, and will continue to suffer, emotional pain and mental anguish. As a direct and
proximate result of such actions, Plaintiff has been, is being and will in the future, be
deprived of income in the form of wages and of prospective benefits due to the Plaintiff
solely because of Defendant's conduct.

WHEREFORE, Plaintiff demands judgment for damages against Defendant,
including but not limited to the following:

a. a declaration that the acts and practices complained of herein are in

violation of Title VII;

b. enjoining and permanently restraining these violations of Title VII;

b. directing Defendant to place Plaintiff in the position she would have
occupied but for Defendant's discriminatory treatment of her, and making her whole for all
earnings and other benefits she would have received but for Defendant's discriminatory
treatment, including but not limited to wages, pension, and other lost benefits;

C. compensatory damages for past, present and future mental anguish,
pain and suffering, and humiliation caused by the intentional discrimination;

d. awarding Plaintiff the costs of this action together with reasonable
attorney’s fees, as provided by § 706(k) of Title VII, 42 U.S.C. § 2000e-5(k);

e. trial by jury; and

1 such other relief as the court deems proper.

COUNT II - VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
Sex Discrimination

14. Plaintiff readopts and realleges all of the allegations contained in paragraphs

1 through 12 above, as fully set forth herein.

=f

Teri Guttman Valdes LLC * 1501 Venera Avenue, Suite 300 © Coral Gables, Florida 33146 * Phone: (305) 740-9600 © Fax: (305) 740-9202

 
Case 1:21-cv-22955-MGC Document1 Entered on FLSD Docket 08/16/2021 Page 5 of 10

15. | Upon information and belief, persons not of Plaintiff's sex were not treated
in the same manner of Plaintiff during the time period set forth above.

16. Plaintiff was subjected to disparate treatment because of her sex in violation
of Title VIl, whereas, she has suffered both irreparable injury and compensable damage
unless and until this Court grants relief.

17. Asadirectand proximate result of the foregoing, Plaintiff has suffered, is now
suffering, and will continue to suffer, emotional pain and mental anguish. As a direct and
proximate result of such actions, Plaintiff has been, is being and will in the future, be
deprived of income in the form of wages and of prospective benefits due to the Plaintiff
solely because of Defendant’s conduct. |

WHEREFORE, Plaintiff demands judgment for damages against Defendant,
including but not limited to the following:

a. a declaration that the acts and practices complained of herein are in

violation of Title VII;

b. enjoining and permanently restraining these violations of Title VII;

ie directing Defendant to place Plaintiff in the position she would have
occupied but for Defendant's discriminatory treatment of her, and making her whole for all
earnings and other benefits he would have received but for Defendant's discriminatory
treatment, including but not limited to wages, pension, and other lost benefits;

d. compensatory damages for past, present and future mental anguish,
pain and suffering, and humiliation caused by the intentional discrimination;

e. awarding Plaintiff the costs of this action together with reasonable
attorney’s fees, as provided by § 706(k) of Title VII, 42 U.S.C. § 2000e-5(k);

5-

Teri Guttman Valdes LLC ¢ 1501 Venera Avenue, Suite 300 * Coral Gables, Florida 33146 © Phone: (305) 740-9600 ¢ Fax: (305) 740-9202

 
Case 1:21-cv-22955-MGC Document1 Entered on FLSD Docket 08/16/2021 Page 6 of 10

f. trial by jury; and
g. such other relief as the court deems proper.

COUNT Ill -VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
Sexual Orientation Discrimination

18. Plaintiff readopts and realleges all of the allegations contained in paragraphs
1 through 12 above, as fully set forth herein.

19. Upon information and belief, persons not of Plaintiffs sexual orientation not
treated in the same manner of Plaintiff during the time period set forth above.

20. Plaintiff was subjected to disparate treatment because of her sexual
orientation in violation of Title VII, whereas, she has suffered both irreparable injury and
compensable damage unless and until this Court grants relief.

21. Asadirectand proximate result of the foregoing, Plaintiff has suffered, is now
suffering, and will continue to suffer, emotional pain and mental anguish. As a direct and
proximate result of such actions, Plaintiff has been, is being and will in the future, be
deprived of income in the form of wages and of prospective benefits due to the Plaintiff
solely because of Defendant's conduct.

WHEREFORE, Plaintiff demands judgment for damages against Defendant,
including but not limited to the following:

a. a declaration that the acts and practices complained of herein are in
violation of Title VII;

b. enjoining and permanently restraining these violations of Title VII;

b. directing Defendant to place Plaintiff in the position she would have

occupied but for Defendant's discriminatory treatment of her, and making her whole for all

a6

Teri Guttman Valdes LLC ¢ 1501 Venera Avenue, Suite 300 © Coral Gables, Florida 33146 * Phone: (305) 740-9600 Fax: (305) 740-9202

 
Case 1:21-cv-22955-MGC Document1 Entered on FLSD Docket 08/16/2021 Page 7 of 10

earnings and other benefits she would have received but for Defendant’s discriminatory
treatment, including but not limited to wages, pension, and other lost benefits;

C. compensatory damages for past, present and future mental anguish,
pain and suffering, and humiliation caused by the intentional discrimination;

d. awarding Plaintiff the costs of this action together with reasonable
attorney's fees, as provided by § 706(k) of Title VII, 42 U.S.C. § 2000e-5(k);

e. trial by jury; and

i such other relief as the court deems proper.

COUNT IV-VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
Sexual Harassment Discrimination

22. Plaintiff readopts and realleges all of the allegations contained in paragraphs
1 through 12 above, as fully set forth herein.

23. Upon information and belief, persons not of Plaintiffs race were not treated
in the same manner of Plaintiff during the time period set forth above.

24. Plaintiff was subjected to sexual harassmentin violation of Title VIl, whereas,
she has suffered both irreparable injury and compensable damage unless and until this
Court grants relief.

25. Asadirectand proximate result of the foregoing, Plaintiff has suffered, is now
suffering, and will continue to suffer, emotional pain and mental anguish. As a direct and
proximate result of such actions, Plaintiff has been, is being and will in the future, be
deprived of income in the form of wages and of prospective benefits due to the Plaintiff
solely because of Defendant’s conduct.

WHEREFORE, Plaintiff demands judgment for damages against Defendant,

aie

Teri Guttman Valdes LLC ¢ 1501 Venera Avenue, Suite 300 ¢ Coral Gables, Florida 33146 * Phone: (305) 740-9600 * Fax: (305) 740-9202

 
Case 1:21-cv-22955-MGC Document1 Entered on FLSD Docket 08/16/2021 Page 8 of 10

including but not limited to the following:

a. a declaration that the acts and practices complained of herein are in

violation of Title VII;

b. enjoining and permanently restraining these violations of Title VII;

b. directing Defendant to place Plaintiff in the position she would have
occupied but for Defendant's discriminatory treatment of her, and making her whole for all
earnings and other benefits she would have received but for Defendant’s discriminatory
treatment, including but not limited to wages, pension, and other lost benefits;

C. compensatory damages for past, present and future mental anguish,
pain and suffering, and humiliation caused by the intentional discrimination; |

d. awarding Plaintiff the costs of this action together with reasonable
attorney's fees, as provided by § 706(k) of Title VII, 42 U.S.C. § 2000e-5(k);

e. trial by jury; and

f. such other relief as the court deems proper.

g.

VIOLATION OF SECTION 504 OF THE REHABILITATION ACT
Disability and/or Regarded as Disabled
26. Plaintiff readopts and realleges all of the allegations contained in paragraphs
1 through 12 above, as fully set forth herein.
27. Atalltimes material hereto, Plaintiff was a qualified individual with a disability

within the meaning of Section 504 of the Rehabilitation Act and/or Defendant perceived
Defendant was an individual with a disability.

28. Plaintiff was subjected to discrimination on the basis of her disability or being

Teri Guttman Valdes LLC * 1501 Venera Avenue, Suite 300 * Coral Gables, Florida 33146 © Phone: (305) 740-9600 © Fax: (305) 740-9202

 
Case 1:21-cv-22955-MGC Document1 Entered on FLSD Docket 08/16/2021 Page 9 of 10

regarded as disabled in violation of the Rehabilitation Act, whereas, she has suffered both
irreparable injury and compensable damage unless and until this Court grants relief

29.  Asadirect and proximate result of the foregoing, Plaintiff has suffered, is now
suffering, and will continue to suffer, emotional pain and mental anguish. As a direct and
proximate result of such actions, Plaintiff has been, is being and may in the future, be
deprived of income in the form of wages and of prospective benefits due to the Plaintiff
solely because of Defendant’s conduct,

WHEREFORE, Plaintiff demands judgment for damages against Defendant,
including but not limited to the following:

a. a declaration that the acts and practices complained of herein are in violation
of Section 504 of the Rehabilitation Act;

b. enjoying and permanently restraining these violations of the Section 504 of
the Rehabilitation Act;

C. directing Defendant to provide Plaintiff a reasonable accommodation to allow
him access to his work location on a daily basis;

d. directing Defendant to make Plaintiff whole for all earnings and other benefits
he would have received but for Defendant's discriminatory treatment, including but not
limited to wages, pension, and other lost benefits;

e. compensatory damages for past, present and future mental anguish, pain
and suffering, and humiliation caused by the intentional discrimination;

f. awarding Plaintiff the costs of this action together with reasonable attorney's

fees, and provided by 42 U.S.C. § 2000e-5(k);

h. trial by jury; and

Teri Guttman Valdes LLC * 1501 Venera Avenue, Suite 300 * Coral Gables, Florida 33146 ® Phone: (305) 740-9600 ¢ Fax: (305) 740-9202

 
Case 1:21-cv-22955-MGC Document 1 Entered on FLSD Docket 08/16/2021 Page 10 of 10

i such other relief as the court deems proper.
DEMAND FOR JURY TRIAL
WHEREFORE, Plaintiff, CARTER, submits this demand for jury trial for all issues
triable of right by a jury pursuant to Rule 38, Fed. R. Civ. P.

TERI GUTTMAN VALDES LLC
Counsel for Plaintiff

1501 Venera Avenue, Suite 300
Coral Gables, Florida 33146
Telephone: (305) 740-9600
Facsimile: (305) 740-9202
E-mail: tavaldes@a

 
  

"Tel Guttman Valdes
Horida Bar No. 10741

<[Os

Teri Guttman Valdes LLC ¢ 1501 Venera Avenue, Suite 300 * Coral Gables, Florida 33146 ¢ Phone: (305) 740-9600 # Fax: (305) 740-9202

 
